Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "using" renders the claim indefinite because the there is no recitation of the steps necessary to use the device. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over (Depuy Synthes, “Comprehensive solutions for orbital floor repair and reconstruction”; jnjmedicaldevices.com, 2018) in view of Halbeisen (EP2201899). 
Regarding Claim 1, Depuy Synthes discloses a device, comprising: a body comprising first and second ends, each of the first and second ends having a contour that corresponds anatomically to the orbital floor (Pages 10 and 14), being associated with a size indicator (See figure below), the device comprising a nonporous material (Page 10; stainless steel) however Depuy Synthes does not disclose each of the first and second ends having differing sizes.

    PNG
    media_image1.png
    523
    299
    media_image1.png
    Greyscale

Halbeisen teaches in analogus art each of the first and second ends having differing sizes (Figure 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Depuy Synthes in view of Halbeisen to have each of the first and second ends having differing sizes to accommodate for 
Regarding Claim 4, Depuy Synthes discloses made of a material that can be cut and shaped (page 10; malleable stainless steel can be cut and shaped).
Regarding Claim 5, Depuy Synthes discloses a method for identifying an appropriately sized implant (pages 11-12), shaping the implant (page 13), and introducing the implant (page 15), comprising using the device of claim 1.
Regarding Claim 6, Depuy Synthes discloses wherein identifying an appropriately sized implant comprises positioning the device with respect to the patient's orbital floor and using the size indicators and an item catalog number in order to identify an appropriately shaped implant (Pages 11 and 15).
Regarding Claim 7, Depuy Synthes discloses wherein shaping the implant comprises trimming the device and using the trimmed device to shape the implant (Page 13).
Regarding Claim 8, Depuy Synthes discloses wherein introducing the implant comprises positioning the implant under the device and positioning the implant with respect to the orbital floor (page 15).
6.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over (Depuy Synthes, “Comprehensive solutions for orbital floor repair and reconstruction”; jnjmedicaldevices.com, 2018) in view of Halbeisen (EP2201899) further in view of Yaremchuk U.S Patent No. (9913704). 
Regarding Claim 2, Depuy Synthes does not discloses wherein the nonporous material comprises high density polyethylene.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Depuy Synthes in view of Halbeisen further in view of Yaremchuk to have the nonporous material comprises high density polyethylene because facial implants are conventionally made from silicone rubber or sintered porous plastics (such as polyethylene) that are molded into predetermined shapes, depending on the area of the face to be treated (Column 1 lines 48-59). 
Regarding Claim 3, Depuy Synthes does not discloses the device made of a polymer material.
Yaremchuk teaches craniofacial surgery implant systems and methods wherein the device is made of a polymer material. (Column 1 lines 48-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Depuy Synthes in view of Halbeisen further in view of Yaremchuk to have the device made of a polymer material because facial implants are conventionally made from silicone rubber or sintered porous plastics (such as polyethylene) that are molded into predetermined shapes, depending on the area of the face to be treated (Column 1 lines 48-59). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774